Exhibit 10.40

SEPARATION AGREEMENT

﻿

This Agreement is between Spectrum Brands, Inc.,  Spectrum Brands Holdings,
Inc. (which together are referred to in this Agreement as the “Company”) and
Stacey L. Neu (who in this Agreement is referred to as “Executive” or “I” or
“me” as the context dictates).  Collectively, the Company and Executive are
referred to as the “Parties”.

1. Background.    The Company has advised me that it is ending my employment
with the Company, effective October 1, 2018 (the “Separation Date”).  The
Parties both desire an amicable separation and to fully and finally compromise
and settle any differences that may exist between them on the terms set forth in
this Agreement. I also acknowledge, agree and represent that I have been paid
and have received all compensation and/or other amounts due that I have earned
on or before the date I sign this Agreement, including but not limited to all
wages, salary, bonuses, incentive compensation, accrued vacation, sick and
personal day pay.  I further agree that the Company’s payment and my receipt of
all compensation due, which was earned on or before the date I sign this
Agreement, is not and has not been conditioned upon my execution of this
Agreement.

2. Employment Termination.  I understand that my employment with the Company
will end on October 1, 2018, for reasons that have been explained to me.  Per my
December 15, 2016 Severance Agreement (the “Severance Agreement”),  I understand
that my employment with the Company is being terminated “without Cause” and as
such, I will be entitled to receive certain severance benefits subject to my
continuing compliance with certain post-termination obligations, as set forth in
more detail in this Severance Agreement.  In addition, and as set forth herein,
the Company has agreed to pay me certain additional separation benefits to which
I was not previously entitled as further consideration for my reaffirmation of
the post-termination obligations in the Severance Agreement and in consideration
of my promises set forth herein.

3. Severance Pay and Benefits.   In return for the execution of this Agreement,
it becoming effective (see paragraph 17), and me honoring all of its terms, the
Company will provide me with the following pay and benefits.

 

﻿



1

 

--------------------------------------------------------------------------------

 

 

a. Severance pay equal to the sum of (1) $275,000 which is equal to 52
Weeks of my regular pay (the “Salary Continuation Pay”), and (2) $165,000 which
is equal to the bonus that would be payable to me in respect of Fiscal 2018
under the Company’s annual bonus plan assuming one hundred percent (100%)
attainment of the specified performance goals for such fiscal year (the
“Severance Bonus”).  The Salary Continuation Pay and the Severance Bonus shall
each be paid in cash less applicable withholding and deductions and in
accordance with the Company’s regular payroll process as follows.  The Salary
Continuation Pay shall be paid in approximately equal installments of payroll
payments over a 52 week period commencing with the first payroll following (i)
the date on which this Agreement becomes effective and irrevocable  (see
paragraph 17) or (ii) the Separation Date (see Paragraph 1), whichever is
later.  I understand that the first payment of Salary Continuation Pay may
include an initial catch-up payment to compensate for the period from the last
day worked to the first payroll available for severance pay.  The period of time
during which I am paid the Salary Continuation Pay shall be known as the
“Severance Period.”    The Severance Bonus shall be paid to me in a single lump
sum following the date on which this Agreement becomes effective and irrevocable
and no later than December 31, 2018.    Should I become employed by the Company
or any affiliate or subsidiary, in any capacity, during the Severance Period, my
entitlement to any further Salary Continuation Pay or to receive the Severance
Bonus, as applicable shall cease on the date such new employment commences. 

b. Additional severance pay of $300,000, paid in a single lump sum less
applicable withholding and deductions.  This additional severance pay will be
provided in accordance with the Company’s regular payroll processes as stated in
paragraph 3.a following the date on which this Agreement becomes effective and
irrevocable and no later than December 31, 2018.  At the option of the Company,
this additional severance pay can be paid in cash or in shares of the Company’s
common stock (or a combination of cash and equity), with such equity calculated
based on the closing price on the New York Stock Exchange on the trading day
prior to the date the Company notifies you of its election and thereafter the
Company and the Executive shall promptly complete all applicable documents to
cause such equity to be transferred to the Executive brokerage account.  Should
I become employed by the Company or any affiliate or subsidiary, in any
capacity, during the Severance Period and prior to the date on which this
additional severance pay is paid to me, I will forfeit any entitlement to
receive such additional severance pay, effective on the date such new employment
commences. 



2

 

--------------------------------------------------------------------------------

 

 

c. The Company will provide continuation medical, dental, vision and
prescription drug benefits (“Continuation Benefits”) until the end of the
Severance Period substantially similar to those provided to the Executive and
her dependents by the Company immediately prior to the Separation Date, and on
terms comparable to the terms as provided to other executives of the Company;
provided, however, that such continuation coverage shall end earlier upon
Executive’s becoming eligible for comparable coverage under another employer’s
benefit plans. If applicable, the Company shall pay to the Executive, between
January 1 and March 31 of the year following the year in which the Continuation
Benefits become includible in Executive’s income for income tax purposes, an
additional amount to cover such additional tax liability and additional
amount.  The Company shall not be liable for any excise, penalty or other
similar taxes or any interest with respect to the payment of taxes.  The
additional amount, if any, shall be determined by the Company or an accounting
firm chosen by the Company.  Subsequently, the Executive will be offered COBRA
continuation at the Executive’s sole cost and expense and to the extent such
COBRA coverage is available.

d. I acknowledge having previously received certain performance-based and
retention equity awards pursuant to the “Spectrum Brands Holdings, Inc. 2011
Omnibus Equity Award Plan” (the “Plan”) via award agreements dated December 15,
2016 (the “S3B Award”), December 15, 2016 (the “2017 EIP Award”, and December
15, 2017 (the “2018 EIP Award”).  Collectively, the S3B Award, the 2017 EIP
Award, and the 2018 EIP Award are referred to herein as the “Awards”.  I
acknowledge and understand that the Awards will vest and be settled, if at all,
in connection with my termination of employment solely in accordance with the
terms and conditions of each applicable award agreement and the Plan, which are
summarized below:

(i) My earned but unpaid 2,318 gross units awarded pursuant to the 2017 EIP
Award will vest within thirty (30) days following my termination date.  All
remaining units made as part of the 2017 EIP Award will be forfeited upon my
termination, including without limitation, the “additional award” described in
Section 1 of my award agreement.

(ii) I will receive any earned portion of the 2018 EIP Award and the S3B Award
based on actual results.  However, I acknowledge and agree that if the minimum
performance requirements for the 2018 EIP Award and the S3B Award are not met,
then such Awards will be forfeited in their entirety.

e. I will be permitted to continue utilizing my Company leased vehicle for
twelve (12) months following the Separation Date, on the same terms as prior to
my departure.  After the twelve (12) month period expires, I may purchase the
vehicle at the residual value as outlined under the terms of the Company’s
executive automobile policy in place as of September 12, 2018.

f. The Company will maintain my business mobile telephone number for thirty (30)
days following my termination at no cost to me, and thereafter, I may elect to
transfer my mobile telephone number to a personal account at my own expense.



3

 

--------------------------------------------------------------------------------

 

 

g. For the avoidance of doubt, the Severance Benefits described in this Section
3 are not intended to result in any duplication of any compensation or benefits
plans, policies, programs, agreements or arrangements of the Company.  I
acknowledge and agree that I will not be eligible to receive any portion of 2019
Management Incentive Plan (“MIP”) or 2019 EIP award programs or any other bonus
or payments other than as described herein.

4. Acknowledgement.  I understand that the severance pay and benefits provided
in paragraph 3 will not be paid or provided unless I accept this Agreement, it
becomes effective (see paragraph 17), and I continue to honor all of its terms.

5. Release.  I understand and agree that my acceptance of this Agreement means
that, except as stated in paragraph 8, I am knowingly, voluntarily, fully,
finally, and completely forever waiving and giving up each and every grievance,
administrative claim or proceeding, dispute, claim, demand, arbitration,
controversy, action, or cause of action, of whatever kind, character, or nature
against the Company, its subsidiaries and affiliates as well as each of their
current or former employees, attorneys, partners, members, agents, assigns,
representatives, designees, insurers, and other related persons or entities,
including their predecessors, successors, and equity and asset purchasers,
together with their respective current or former officers, directors, members,
managers, shareholders, partners (general and limited), agents, owners, legal
representatives, servants, and employees, and the assigns, heirs, privies,
predecessors, successors, and insurers of each such person or entity in their
individual, corporate, or official capacities (collectively, the “Releasees”),
including, without limitation, all claims that in any way relate to, arise from,
or are in any way connected with my employment with and/or separation from the
Company and its affiliates, regardless of whether or not same (i) is presently
known or unknown, (ii) has been specifically referenced, claimed, or asserted by
me, or (iii) is statutory, contractual, or at common law in nature or
basis.  Without limiting the generality or comprehensiveness of the above
paragraph, I knowingly, voluntarily, fully, finally, and completely waive,
release, and forever discharge the Releasees from all claims, actions, causes of
action, or demands existing as of the date of this Agreement, including without
limitation any and all claims for injunctive relief; attorneys’ fees; expenses;
costs; actual, compensatory, exemplary, or punitive damages; physical injuries;
personal injuries; emotional injuries; mental anguish; physical pain and
suffering; wrongful discharge; any claims she may have under, without
limitation, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act of 1990, the Age Discrimination in Employment Act of 1967 (the
“ADEA”), the Older Worker Benefits Protection Act, the Family and Medical Leave
Act of 1993, the statutory and regulatory laws and common law of Wisconsin, the
Fair Labor Standards Act, the Employee Retirement Income Security Act of 1974,
the Worker Adjustment and Retraining Notification Act, the Uniformed Services
Employment and Reemployment Rights Act, or any other civil rights statutes;
harassment and/or discrimination because of sex, race, color, national origin,
religion, age, disability, veteran’s status, the filing of a workers’
compensation claim, or other protected classification; retaliation; incapacity;
failure to pay proper wage, minimum wage, and/or overtime wages; unpaid wages;
loss of wages; loss of earning capacity; loss of job security; humiliation;
physical impairment and/or disfigurement; loss of consortium; harm to
reputation; libel, slander, or defamation; medical expenses; personal property
damage, loss or diminution in value; negligence; gross negligence; assault or
battery; strict liability; malice; invasion of privacy; intentional infliction
of emotional distress; negligent infliction of emotional distress; loss or
diminution of career advancement; loss of dignity; any and all claims arising
under any other



4

 

--------------------------------------------------------------------------------

 

 

federal, state, or local statute, law, ordinance, rule, regulation, or order
prohibiting employment discrimination or retaliation; any claim under tort,
wrongful discharge, breach of contract, or breach of agreement; and any other
theory, claim, or cause of action whatsoever, whether known or unknown.

6. No Disparagement.   I agree not to make critical, negative or disparaging
remarks about the Company and its affiliates, their respective
products/services, their respective current or former employees, officers,
directors, members, managers, clients, managers, shareholders, partners (general
and limited), agents, owners, legal representatives or agents to others.  I also
agree not to disclose personal or private information about the Company or its
employees, agents or clients. To the extent the NLRA applies to me, I understand
that nothing in this paragraph 6 is intended to prohibit me from any activity
that constitutes a concerted, protected activity under the NLRA, including
commenting upon my terms and conditions of employment; and the obligations in
this paragraph shall be interpreted consistent with the NLRA, but only to the
extent the NLRA applies to me.

7. Future Employment.  I agree that I am not now or hereafter entitled to
employment or reemployment with the Company. 

8. Claims Not Waived.  I understand that this Agreement does not waive any
claims that I may have:  (a) for compensation for illness or injury or medical
expenses under any worker’s compensation statute; (b) for benefits under any
plan currently maintained by the Company that provides for retirement benefits
(however, I agree and acknowledge that the payment provided in paragraph 3.a.
above shall not be considered or included for purposes of any retirement benefit
contribution or plan); (c) under any law or any policy or plan currently
maintained by the Company that provides health insurance continuation or
conversion rights; (d) any claim for breach of this Agreement; or (e) any rights
or claims that I may have that arise after the effective date of this agreement
(see paragraph 18); or (f) any claim that by law cannot be released or waived by
private agreement.

9. Government Cooperation.  Nothing in this Agreement prohibits me from
cooperating with any government agency, including the National Labor Relations
Board or the Equal Employment Opportunity Commission, or any similar State
agency.  Further, I understand that nothing in this Agreement (including any
obligation in Paragraphs 5, 6 or 10, or their subparagraphs) (i) prohibits me
from reporting a possible violation of federal, state, or local law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress,
or any agency (including but not limited to the National Labor Relations Board
or the Equal Employment Opportunity Commission) or Inspector General; (ii)
prohibits me from making other disclosures that are protected under any
whistleblower provision of federal, state, or local law or regulation; (iii)
limits my right to receive an award for information provided to the SEC staff in
accordance with the foregoing. I acknowledge I do not need the prior
authorizations of the Company to engage in such reports, communications or
disclosures and I am not required to notify the Company if I engage in any such
reports, communications or disclosures.

﻿



5

 

--------------------------------------------------------------------------------

 

 

10. Non-Competition, Confidentiality & Non-Solicitation Obligations.

a. Obligation to Comply. I acknowledge and reaffirm that both my Severance
Agreement and the agreements documenting the Awards restricts my use of
confidential information, my solicitation of Company customer or employees, and
my engagement in competitive activities for specified periods after my
employment ends as set forth below,  and I reaffirm my obligation to comply with
these limitations in accordance with their terms for the duration of the
specified periods, and I acknowledge that the severance pay and benefits made
available to me in paragraph 3 are partly provided in return for my agreement to
comply with these limitations.

(i)Executive’s Covenant Not to Compete and Non-Solicitation Covenant.

(A)During the Non-Competition Period, the Executive will not, directly or
indirectly, either separately, jointly, or in association with others, as an
officer, director, consultant, agent, employee, owner, principal, partner, or
stockholder of any business, or in any other capacity, provide services of the
same or similar kind or nature that he or she provides to the Company to, or
have a financial interest in (excepting only the ownership of not more than 5%
of the outstanding securities of any class listed on an exchange, any competitor
of the Company or any of its subsidiaries (which means any person or
organization that is in the business of or makes money from designing,
developing, or selling products or services similar to those products and
services developed, designed or sold by the Company).  For purposes of this
Agreement, the “Non-Competition Period” means the period beginning on the date
hereof and continuing until the date which is the one-year anniversary of the
date of termination.  In recognition, acknowledgement and agreement that the
Company’s business and operations extend throughout North America and beyond,
the parties agree that the geographic scope of this covenant not to compete
shall extend to North America.

(B)Without limiting the generality of Section 10.a.(i)(A) above, during the Non­
Competition Period the Executive will not, directly or indirectly, in any
capacity, either separately, jointly, or in association with others, solicit or
otherwise contact any of the Company’s customers with whom the Executive had
contact, responsibility for, or had acquired confidential information about by
virtue of his or her employment with the Company at any time during his or her
employment, if such contact is for the general purpose of selling products that
satisfy the same general needs as any products that the Company had available
for sale to its customers during the Non-Competition Period.





6

 

--------------------------------------------------------------------------------

 

 

(C)During the Non-Competition Period, the Executive shall not, initiate contact
in order to induce, solicit, or encourage any person to leave the Company’s
employ.  Nothing in this paragraph is meant to prohibit an employee of the
Company that is not a party to this Agreement from becoming employed by another
organization or person.

(D)For purposes of this Section 10, the “Company” refers to the Company and any
incorporated or unincorporated affiliates of the Company.

(ii)Secret Processes, Confidential Information and Trade Secrets.

(A)The Executive will hold in strict confidence and, except as the Company may
authorize or direct, not disclose to any person or use (except in the
performance of his services hereunder) any confidential information or materials
received by the Executive from the Company or any confidential information or
materials of other parties received by the Executive in connection with the
performance of his duties hereunder.  For purposes of this Section 10.a.(ii)(A),
confidential information or materials shall include existing and potential
customer information, existing and potential supplier information, product
information, design and construction information, pricing and profitability
information, financial information, sales and marketing strategies and
techniques, and business ideas or practices.  The restriction on the Executive’s
use or disclosure of the confidential information or materials shall remain in
force during the Executive’s employment hereunder and until the earlier of (a) a
period of two (2) years thereafter or (b) until such information is of general
knowledge in the industry through no fault of the Executive or any agent of the
Executive.  This Section 10.a.(ii)(A) is not intended to preclude Executive from
being gainfully employed by another.  Rather, it is intended to prohibit
Executive from using the Company’s confidential information or materials in any
subsequent employment or employment undertaken that is not for the benefit of
the Company during the identified period.





7

 

--------------------------------------------------------------------------------

 

 

(B)The Executive will promptly disclose to the Company and to no other person,
firm or entity all Inventions, discoveries, improvements, trade secrets,
formulas, techniques, processes, know-how and similar matters, whether or not
patentable and whether or not reduced to practice, which are conceived or
learned by the Executive during the period of the Executive’s employment with
the Company, either alone or with others, which relate to or result from the
actual or anticipated business or research of the Company or which result, to
any extent, from the Executive’s use of the Company’s premises or property
(collectively called the “Inventions”).  The Executive acknowledges and agrees
that all Inventions shall be the sole property of the Company, and the Executive
hereby assigns to the Company all of the Executive’s rights and interests in and
to all of the Inventions, it being acknowledged and agreed by the Executive that
all the Inventions are works made for hire.  The Company shall be the sole owner
of all domestic and foreign rights and Interests in the Inventions.  The
Executive will assist the Company at the Company’s expense to obtain and from
time to time enforce patents and copyrights on the Inventions.

(C)Upon the request of, and, in any event, upon termination of the Executive’s
employment with the Company, the Executive shall promptly deliver to the Company
all documents, data, records, notes, drawings, manuals, and all other tangible
information in whatever form which pertains to the Company, and the Executive
will not retain any such information or any reproduction or excerpt thereof.

(D)Nothing in this Section 10 diminishes or limits any protection granted by law
to trade secrets or relieves the Executive of any duty not to disclose, use or
misappropriate any information that is a trade secret for as long as such
information remains a trade secret.

b. Notwithstanding any provision in this Agreement or any agreements on
confidentiality, trade secrets or inventions, employment or severance
agreements, or any other agreement that Executive may have entered into with the
Company, the Parent or any subsidiaries or affiliates thereof on or prior to the
date hereof (collectively, the “Confidentiality Agreements”), nothing contained
in any of the Confidentiality Agreements  shall (i) prohibit Executive from
cooperating with or reporting to the staff of the Securities and Exchange
Commission (“SEC”) possible violations of any law or regulation of the SEC, (ii)
prohibit Executive from cooperating with or making other disclosures to the
staff of the SEC that are protected under the whistleblower provisions of any
federal securities laws or regulations or (iii) limit Executive’s right to
receive an award for information provided to the SEC staff in accordance with
the foregoing. In addition, Executive shall not be prohibited from cooperating
with or reporting to any government agency, including the National Labor
Relations Board, the Department of Labor, or the Equal Employment Opportunity
Commission or any other federal, state or local agency or authority. Executive
does not need the prior authorizations of the Company or Parent to engage in
such cooperation, reports, communications or



8

 

--------------------------------------------------------------------------------

 

 

disclosures and Executive is not required to notify the Company or Parent if he
engages in any such cooperation, reports, communications or disclosures.

c. Trade Secrets/Defend Trade Secrets Act.  Nothing in this Agreement (or any my
Severance Agreement or any prior agreement on confidentiality to which I may be
subject) diminishes or limits any protection granted by law to trade secrets or
relieves me of any duty not to disclose, use, or misappropriate any information
that is a trade secret, for as long as such information remains a trade
secret.  Additionally, nothing in this Agreement (or any prior agreement on
confidentiality to which I may be subject) is intended to discourage me from
reporting any theft of trade secrets to the appropriate government official
pursuant to the Defend Trade Secrets Act of 2016 (“DTSA”) or other applicable
state or federal law.  Additionally, under the DTSA, a trade secret may be
disclosed to report a suspected violation of law and/or in an anti-retaliation
lawsuit, as follows: 

(i)An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret
that:  (A) is made (1) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (2) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. 

(ii)An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual:  (A) files any document containing the trade
secret under seal; and (B) does not disclose the trade secret, except pursuant
to court order. Nothing in this Agreement (or any prior agreement on
confidentiality to which I may be subject) shall limit, curtail or diminish the
Company’s statutory rights under the DTSA, any applicable state law regarding
trade secrets or common law.

11. Non-admission. I and the Company both acknowledge and agree that nothing in
this Agreement is meant to suggest that the Company has violated any law or
contract or that I have any claim against the Company.

12. Voluntary Agreement.  I acknowledge and state that I have entered into this
Agreement knowingly and voluntarily and that I have not been pressured in any
way to sign this Agreement by the Company or by any of the other Releasees.

13. Consulting an Attorney.  I acknowledge that the Company has told me that I
should consult an attorney of my own choice and at my own expense about this
Agreement and every matter that it covers before signing this Agreement.



9

 

--------------------------------------------------------------------------------

 

 

14. Obligation to Pay Attorney Fees and Costs.  The Parties will each bear their
own attorney’s fees and costs in connection with drafting and negotiation of
this Agreement.  In the event that either Party is required to file any legal
proceeding to enforce any provision of this Agreement, the prevailing Party
shall be entitled to recover, in addition to any legal or equitable relief to
which the prevailing Party may be entitled under applicable law, the Party’s
reasonable costs, including attorneys’ fees, incurred in connection with the
enforcement of any provision of this Agreement.  Further, I understand and agree
that if I violate the commitments I have made in this Agreement, the Company may
seek to recover all payments and/or the value of the benefits provided in
paragraph 3 of this Agreement, with the exception of One Thousand Dollars
($1,000.00).

15. Exception to Attorney Fees Obligation. The obligation to pay the Company’s
attorney fees and costs does not apply to an action by me regarding the validity
of this Agreement under the ADEA.

16. Complete Agreement. Except as provided in paragraph 10, I understand and
agree that this document contains the entire agreement between me and the
Company relating to my employment and the termination of my employment, that
this Agreement supersedes and displaces any prior agreements and discussions
relating to such matters and that I may not rely on any such prior agreements or
discussions.

17. Effective Date and Revocation. This Agreement shall not be effective until
seven (7) days after I sign it and return it to the company representative
indicated below.  During that seven (7)-day period I may revoke my acceptance of
this Agreement by delivering to the company representative indicated below a
written statement stating I wish to revoke this Agreement or not be bound by
it.  In addition, I understand and agree that this Agreement may be executed by
me and the Company in counter-parts and that facsimile or copy signatures shall
be considered just as effective as original signatures.

18. Final and Binding Effect.  I understand that if this Agreement becomes
effective it will have a final and binding effect and that by signing and not
timely revoking this Agreement I may be giving up legal rights.

19. Future Cooperation.  I also agree to cooperate with the Company in the
future and to provide to the Company truthful information, testimony or
affidavits requested in connection with any matter that arose during my
employment.  This cooperation may be performed at reasonable times and places
and in a manner as to not interfere with any other employment I may have at the
time of request.  The Company agrees to reimburse me for reasonably incurred out
of pocket expenses incurred in providing such cooperation, so long as such
expenses are approved in advance by the Company.



10

 

--------------------------------------------------------------------------------

 

 

20. Return of Property.  I acknowledge an obligation and agree to return all
Company property, unless otherwise specified in this paragraph.  This includes,
whether in paper or electronic form, all files, memoranda, documents, records,
credit cards, keys and key cards, computers, laptops, iPads, personal digital
assistants, cellular telephones, iPhones, Blackberry devices or similar
instruments, other equipment of any sort, badges, vehicles, and any other
property of the Company.  In addition, I agree to provide any and all access
codes or passwords necessary to gain access to any computer, program or other
equipment that belongs to the Company or is maintained by the Company or on
Company property.  Further, I acknowledge an obligation and agree not to
destroy, delete or disable any Company property, including items, files and
materials on computers and laptops.

21. Divisibility of Agreement or Modification by Court.  I understand that, to
the extent permitted by law, the invalidity of any provision of this Agreement
will not and shall not be deemed to affect the validity of any other
provision.  I agree that in the event that any provision of this Agreement is
held to be invalid or unenforceable, in whole or in part, or as applied to any
circumstances, under the laws of any jurisdiction which may govern for such
purpose, then such provision shall be deemed, to the extent allowed by the laws
of such jurisdiction, to be modified or restricted to the extent and in the
manner necessary to render the same valid and enforceable, either generally or
as applied to such circumstance, or shall be deemed excised from this Agreement,
as the case may require, and this Agreement shall be construed and enforced to
the maximum extent permitted by law, as if such provision had been originally
incorporated herein as so modified or restricted, or as if such provision had
not been originally incorporated herein, as the case may be.  Finally, in the
event that any provision of this Agreement is held to be invalid and not capable
of modification by a court, then I understand and agree that such provision
shall be considered expunged (eliminated), and I further agree that the
remaining provisions shall be treated as in full force and effect as if this
Agreement had been executed by me after the expungement (elimination) of the
invalid provision.

22. D&O Insurance. Following the Termination Date, Executive will continue to be
entitled to indemnification to the maximum extent provided by law for claims,
causes of action, litigation (and litigation expenses), losses or damages
relating to her service as an officer and/or director of the Company, but not
for any action, suit, arbitration or other proceeding (or portion thereof)
initiated by Executive, unless authorized by the Board of Directors of the
Company. Such indemnification shall be covered by the terms of the Company’s
policies of insurance for directors and officers of the Company in effect from
time to time (the “D&O Insurance”).

23. Representations. By signing this Agreement, I represent that I have read
this entire document and understand all of its terms.

24. Performance through Separation Date. To the extent the Separation Date is
after the date on which this Agreement is given to me for my consideration,
I understand and acknowledge that my receipt of the pay and benefits provided
in paragraph 3 is contingent on my continued performance of my duties and
responsibilities at a level acceptable to the Company through the Separation
Date.  Further, should I be terminated prior to the Separation Date due to poor
performance, misconduct, poor attendance or the like, or if I should resign my
employment prior to the Separation Date, this Agreement shall be considered null
and void and of no effect, and I shall not receive any of the pay or benefits
outlined in paragraph 3 above.



11

 

--------------------------------------------------------------------------------

 

 

25. 45-Day Consideration Period.  I may consider whether to sign and accept this
Agreement for a period of forty-five (45) days from the day I received it.
Notwithstanding the foregoing, in exchange for good and available consideration,
I hereby voluntarily (i) agree to waive such 45-day consideration period and
(ii) agree that if this Agreement is not signed, dated and returned to the
company representative identified below by 12 pm ET on September 17, 2018, the
offer of severance payments and benefits described in this Agreement (including
paragraph 3) will no longer be available.  I acknowledge that should I sign and
return this Agreement by 12 pm ET on September 17, 2018, I am knowingly waiving
whatever additional time I may have for consideration of this Agreement.

26. Tax Consequences.  The Parties intend that any amounts payable hereunder
that could constitute “deferred compensation” within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”) will be
compliant with or exempt from Section 409A.  Notwithstanding the foregoing, the
Company shall have no obligation to indemnify or otherwise hold Executive (or
any beneficiary) harmless from any or all of such taxes or penalties.  For
purposes of Section 409A, each of the payments that may be made under this
Agreement are designated as separate payments.  Executive acknowledges that
since Executive is a “specified employee” (within the meaning of Code section
409A) at the time of the Executive’s separation from service, the payment of any
amount under this Agreement that is considered deferred compensation subject to
409A and is to be paid on account of Executive’s separation from service shall
be deferred, as required by Code section 409A(a)(2)(B)(i), for six (6) months
after Executive’s separation from service or, if earlier, Executive’s death (the
“409A Deferral Period”).  Any payments that otherwise would have been made
during the 409A Deferral Period shall be paid in a lump sum on the date after
the 409A Deferral Period expires, and the balance of any Severance payments
shall be made as scheduled.

(i) Notwithstanding anything herein to the contrary, any payment or benefit
under this Agreement or otherwise that is exempt from Section 409A pursuant to
Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C) (relating to certain
reimbursements and in-kind benefits) shall be paid or provided to Executive only
to the extent that the expenses are not incurred, or the benefits are not
provided, beyond the last day of the second calendar year following  the
calendar year in which Executive’s  “separation from service” occurs; and
provided further that such expenses are reimbursed no later than the last day of
the third calendar year following the calendar year in which Executive’s
 “separation from service” occurs. 



12

 

--------------------------------------------------------------------------------

 

 

(ii) To the extent any indemnification payment, expense reimbursement, or the
provision of any in-kind benefit is determined to be subject to Section 409A
(and not exempt pursuant to the prior sentence or otherwise), the amount of any
such indemnification payment or expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
indemnification payment or provision of in-kind benefits or expenses eligible
for reimbursement in any other calendar year (except for any life-time or other
aggregate limitation applicable to medical expenses), and in no event shall any
indemnification payment or expenses be reimbursed after the last day of the
calendar year following the calendar year in which Executive incurred such
indemnification payment or expenses, and in no event shall any right to
indemnification payment or reimbursement or the provision of any in-kind benefit
be subject to liquidation or exchange for another benefit.

[Remainder of Page Left Blank; Signatures on Next Page]



13

 

--------------------------------------------------------------------------------

 

 



﻿

 

Presented By:

Signature:

/s/ Nathan E. Fagre

Date Delivered:

9/12/2018

﻿

Printed Name:

 

Nathan E. Fagre

 

 

﻿

Employee:

 

Signature: 

/s/ Stacey L. Neu

Date Signed: 

9/13/2018

﻿

Printed Name:

 

Stacey L. Neu

 

 

﻿

Spectrum Brands, Inc.

 

Signature:

/s/ Nathan E. Fagre

Date Received:

9/13/2018

﻿

Printed Name:

 

Nathan E. Fagre

 

 

﻿

Its (title):

 

Sr. Vice President & General Counsel

 

 

﻿

Spectrum Brands Holdings, Inc.

 

Signature:

/s/ Douglas Martin

Date Received: 

9/13/2018

﻿

Printed Name: 

 

Douglas Martin

 

 

﻿

Its (title):

 

Exec. Vice President and CFO

 

 

﻿



14

 

--------------------------------------------------------------------------------